Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Adams  teaches a method of encoding time series data that receives a plurality of data packets of time series data; and sequentially encoding the plurality of data packets, sequentially encoding the plurality of data packets comprises, for a data packet among the plurality of data packets, however, Adams fails to teach: obtaining a reference data packet for the data packet; obtaining a mask packet indicative of which of the bits in the data packet are predictable and which of the bits in the data packet are not predictable; obtaining change history data indicative of previously changed bits of the mask packet;
determining an updated mask packet based on the mask packet, the data packet, and the reference data packet, determining updated change history data based on the change history data, the mask packet and the updated mask packet, determining, as unpredictable bits, all those bits of the data packet that are indicated as not predictable by the updated mask packet; and generating an encoded data packet including a representation of the updated change history data and a representation of values of the unpredictable bits of the data packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845